Citation Nr: 0000441	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-33 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the benefit sought.  
The veteran subsequently filed a timely appeal.  By a Remand 
decision of August 1998, the Board referred the case back to 
the RO for additional development.  The requested development 
having been completed, the case is once again before the 
Board for additional review.  The action also included 
referral to the RO of consideration of the issue of service 
connection for tinnitus.  The RO considered and denied this 
issue in November 1998.  The veteran was advised by letter in 
December 1998, it is not shown that he submitted a notice of 
disagreement and the issue was not developed for appellate 
review. 

Initially, the Board notes that in April 1999, the case was 
remanded back to the RO for further development, but it is 
unclear whether the RO actually received a copy of the Remand 
order.  Specifically, the RO was directed to consider 
evidence received since December 1997, and to include that 
evidence in its consideration of the veteran's claim for 
service connection for bilateral hearing loss.  The Board 
observes, however, that in a rating decision and a 
supplemental statement of the case, both dated in November 
1998, following the Board's August 1998 remand, the RO had 
considered the evidence referred to in the April 1999 Remand, 
making the April 1999 Remand unnecessary.  There is also a 
January 1999 notation from the veteran's representative 
indicating that the Statement of the Accredited 
Representative VA Form 646 of June 1998 would suffice.

In any event, the United States Court of Appeals for Veterans 
Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), 
held, in substance, that an RO is required to comply with the 
directives of remand decisions issued by the Board.  However, 
inasmuch as the RO had already complied with the Board's 
directives contained in the April 1999 Remand order, prior to 
its issuance, the Board finds that it is not necessary to 
refer the case back to the RO for additional development 
which would be redundant and unnecessarily time consuming.  
Further, the Board observes that in Roberts v. West, No 97-
1993 (U.S. Vet. App. Nov. 19, 1999), the Court distinguished 
the facts of that case from Stegall, holding that Stegall 
involved a situation in which an increased rating for a 
service-connected disability was being sought, and that 
Stegall applied where the well groundedness of a claim had 
already been established.  In Roberts, the Court held that 
where claims were not well grounded, the Secretary had no 
duty to assist the claimant in developing his claim.  For 
that reason, the Court found that additional action by the 
Board to enforce its remand order was not required under 
Stegall.  Accordingly, the Board finds that in the absence of 
a well-grounded claim, there is no requirement to enforce its 
April 1999 Remand order.  The Board will now proceed with its 
review of the veteran's claim.  


FINDINGS OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed bilateral hearing loss and 
any incident of his active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  In addition, where a 
veteran served on active duty for 90 days or more, and an 
organic disease of the central nervous system, including 
sensorineural hearing loss, is manifested to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be presumed to have been 
incurred in service, even though there is no evidence of such 
disease in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (1998).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the veteran in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be evidence 
of a nexus or link between the in-service injury or disease 
and the current disability, as shown through the medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran currently maintains that he sustained bilateral 
hearing loss as a result of exposure to acoustic trauma in 
the Pacific Theater of Operations during World War II.  He 
has indicated that upon seeing a military physician in the 
Philippines, he was directed to place a canteen filled with 
warm water wrapped in a towel against his head.  In support 
of this assertion, the veteran submitted an undated signed 
affidavit from [redacted] who claims that he recalled 
that the veteran had a towel-wrapped canteen held against his 
ear for reasons unknown.  

The veteran's service medical records and service separation 
physical examination report show that his hearing was 15/15 
bilaterally.  In further support of his claim, the veteran 
submitted VA clinical treatment records dating from December 
1996 to June 1998 indicating that he had been seen for 
complaints of bilateral hearing loss and tinnitus during this 
period.  A report of a VA audiometric examination dated in 
April 1997 shows that the veteran had a bilateral hearing 
disability within the meaning of 38 C.F.R. § 3.385 (1998).  
However, aside from noting the veteran's self-reported 
history of exposure to acoustic trauma during service, the 
examination records do not contain any medical opinion that 
his bilateral hearing loss was etiologically related to his 
active service, to include exposure to acoustic trauma 
therein.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for bilateral 
hearing loss.  The Board recognizes that the veteran was 
likely exposed to acoustic trauma during his active service 
in World War II, and that he was seen for a hearing problem 
on one occasion, based on his account of such treatment and 
the supporting affidavit from Mr. [redacted].  However, he has 
not submitted any medical evidence of a nexus or link between 
his bilateral hearing loss and any incident of his active 
service.  His service medical records, including the report 
of his service separation examination show that his hearing 
was 15/15 bilaterally, and the first record of treatment 
following service, dated in April 1997, only shows the 
existence of a present disability.  The treatment records 
fail to disclose that the veteran's bilateral hearing loss 
was incurred in service.  In addition, the veteran has failed 
to submit any evidence showing continuity of symptomatology 
following his discharge from service.  See Savage, supra.  

In addition, lay statements by the veteran that he incurred 
bilateral hearing loss in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses and opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  What is missing in the present 
case is an opinion from a medical professional, such as a 
treating or examining physician, that the veteran's diagnosed 
bilateral hearing loss is consistent with the acoustic trauma 
he had experienced in service.  Absent such an opinion, his 
claim is not well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the his bilateral hearing loss.  The Board has 
not been made aware of any additional evidence which is 
available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 6 Vet. 
App. 136 (1994).  The Board also views its discussion and 
that provided by the RO in the statement of the case and 
supplemental statement of the case as sufficient to inform 
the veteran of the evidence necessary to complete a claim for 
service connection for bilateral hearing loss.  See 
Robinette, supra.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

